PER CURIAM.
No recording of the hearing in this cause is available because of a malfunction in the recording equipment. The parties have been unsuccessful in their attempt to reconstruct the record and the trial court has so certified. The granting of a new trial is the proper remedy when an adequate record cannot be prepared. Delap v. State, 350 So.2d 462 (Fla.1977). This principle has been deemed applicable to juvenile cases. J.W. v. State, 667 So.2d 207 (Fla. 1st DCA 1995); M.R.G. v. State, 576 So.2d 1378 (Fla. 2d DCA 1991). *921Accordingly, we REVERSE and REMAND for a new trial.
WOLF, BENTON and VAN NORTWICK, JJ., concur.